JUSTICE HEIPLE delivered the opinion of the court: The defendant, Civil Service Commission, affirmed the discharge of the plaintiff, Ralph Baker, from his employment as a security guard with the Department of Mental Health and Developmental Disabilities (the Department). The circuit court reversed the Commission’s decision, finding that the evidence did not prove the written charges brought against Baker by the Department. The Commission appeals the circuit court’s order. We reverse the decision of the circuit court and affirm the decision of the Civil Service Commission. Baker was charged by criminal complaint with retail theft of automobile parts from a store in Kankakee. Following a bench trial, Baker was found guilty and was placed on supervision for one year. Subsequent to the imposition of supervision, the Department discharged Baker from his position as a security guard at the Manteno Mental Health Center. Baker was formally charged with violating Personnel Rule 2— 785, section C, in that on or about April 26, 1983, he was convicted of retail theft of auto parts. The initial hearing on the discharge was held before a hearing officer. During the hearing, Baker testified that he was arrested for retail theft at the Kankakee store. The hearing officer heard additional testimony and received into evidence a copy of both the criminal complaint against Baker and the order of supervision. On the basis of this evidence, the hearing officer upheld Baker’s discharge. The Commission adopted the hearing officer’s decision. On review, the circuit court noted that Baker was charged with violation of Rule 2 — 785 in that he was convicted of retail theft. The court concluded that no evidence of a conviction was introduced. The court based this conclusion on the principle that an order of supervision is not a conviction. Consequently, the court found that the charge against Baker was not proved. On appeal, the Commission asserts that its ruling must be upheld because the evidence showed that Baker violated Rule 2 — 785, section C, even though the evidence did not conform strictly to the formal charge. Section 11 of the Personnel Code provides, in relevant part, that no employee shall be discharged except for cause upon the filing of written charges. (Ill. Rev. Stat. 1983, ch. 127, par. 63M11.) Referring to the predecessor of the Personnel Code, the court in People ex rel. Carroll v. Durkin (1935), 280 Ill. App. 510, stated that a notice of discharge did not have to set out the facts relevant to the discharge with the particularity of an indictment. Instead, the object of the notice was to apprise the employee and the Commission of the cause for the discharge.  We find in the instant cause that the formal charges were sufficient to apprise Baker of the nature of the charge against him. The formal charge against Baker recited specifically that Baker violated Rule 2 — 785, section C, and then further mentioned the conviction for retail theft. Rule 2 — 785, section C, allows for discharge of an employee who is arrested or indicted for an offense which raises a reasonable doubt as to the employee’s suitability for continued employment.  There is no question but that Baker was guilty of retail theft. That the sentencing judge imposed an order of supervision instead of a conviction order does not change the fact of Baker’s conduct. He did what he was accused of doing. As already noted, the Personnel Code permits discharge of an employee who is arrested or indicted for an offense which raises a reasonable doubt as to his suitability for continued employment. Baker was charged with retail theft and the fact of his guilt is surely sufficient to raise a reasonable doubt as to his suitability for continued employment. The fact that the charging document under the Personnel Code referred to Baker’s “conviction” instead of his “being placed on court supervision” is really of no moment. He was adequately informed of the nature of the charges against him, and such charges were adequately established. His discharge was proper. The trial court’s ruling and the dissent in this case elevate form over substance. The gist of the charge against Baker is that he is a thief. That was established. The State of Illinois should not be required to maintain a thief in his employment as a security officer with access to government facilities. We, therefore, reverse the decision of the circuit court and affirm the decision of the Civil Service Commission, which upheld the discharge of Ralph Baker from his employment as a security guard with the Department of Mental Health and Developmental Disabilities. Reversed. STOUDER, J., concurs.